106 F.3d 392
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Charlie M. TAYLOR, Petitioner.
No. 96-643.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 31, 1997.

On Petition for Writ of Mandamus.  (CA-95-706-5-F)
Charlie M. Taylor, Petitioner Pro Se.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Charlie Taylor brought this mandamus petition seeking an order directing the district court to render a decision on his motion for relief pursuant to Fed.R.Civ.P. 59(e).  Because we find that the delay to date has not been excessive, we deny mandamus relief.  The denial is without prejudice to Taylor's right to file a new petition if the district court does not take expedient action.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not significantly aid in the decisional process.

PETITION DENIED